DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Daniel R. McClure (Reg. 38962) per email communication on 11/05/2021 following a telephone interview on 11/04/2021.
The application has been amended as follows:

Claim Amendments:
1. (Currently Amended) A base station of a telecommunication network, comprising:
a wired transceiver, configured to provide wired communication with a first Time-Sensitive Networking (TSN) domain outside the telecommunication network;
a wireless transceiver, configured to provide wireless Time-Sensitive Communication (TSC) with User Equipment (UE); and
a controller, configured to receive first TSN clock information from the first TSN domain via the wired transceiver, and schedule a transmission of the first TSN clock information to the UE via the wireless transceiver;
wherein the transmission of the first TSN clock information is scheduled according to at least one of the following:
a number of UEs requesting the first TSN clock information;
an accuracy or age requirement of the first TSN clock information, which is indicated by a TSN clock request received from the UE; and
wherein the transmission of the first TSN clock information is skipped when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold, or when the accuracy or age requirement of the first TSN clock information is low enough to endure a period of the transmission of the first TSN clock information being extended.

2. (Currently Amended) The base station of claim 1, wherein the transmission of the first TSN clock information is scheduled according to at least one of the following:
a determination of whether the UE is new to the base station;
a determination of whether the UE requests updating TSN clock information;
a first age of the first TSN clock information from the time the first TSN clock information was sent from the first TSN domain to the time of the scheduling of the transmission of the first TSN clock information;
a second age of the first TSN clock information from the time the first TSN clock information was received at the base station to the time of the scheduling of the transmission of the first TSN clock information;
a first time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next arrival of the first TSN clock information at the base station;
a second time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next expected transmission of the first TSN clock information at the base station




when the UE is new to the base station;
when the UE requests a TSN clock information update;
when the first age is lower than a first threshold;
when the second age is lower than a second threshold;
when the first time duration is longer than a third threshold;
when the second time duration is longer than a fourth threshold;
when the number of UEs requesting the first TSN clock information is higher than a fifth threshold.

4. (Original) The base station of claim 2, wherein the transmission of the first TSN clock information is deferred when at least one of the following conditions is satisfied:
when the UE is not new to the base station;
when the UE does not request updating TSN clock information;
when the first age is not lower than a first threshold;
when the second age is not lower than a second threshold;
when the first time duration is not longer than a third threshold;
when the second time duration is not longer than a fourth threshold;
when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold.

5. (Canceled) 

6. (Original) The base station of claim 1, wherein, prior to receiving the first TSN clock information, the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request the first TSN clock information.

7. (Original) The base station of claim 1, wherein the controller is further configured to send a signaling message to the first TSN domain via the wired transceiver to request desirable 

8. (Original) The base station of claim 7, wherein the desirable configuration of TSN clock information delivery comprises at least one of the following parameters:
a period after which the delivery of the first TSN clock information repeats;
a starting time of the delivery of the first TSN clock information;
an ending time of the delivery of the first TSN clock information; and
a timing offset for the next delivery of the first TSN clock information.

9. (Original) The base station of claim 1, wherein the controller is further configured to send a signaling message to the UE via the wireless transceiver to announce the availability of the first TSN clock information.

10. (Original) The base station of claim 1, wherein, prior to scheduling the transmission of the first TSN clock information, the controller is further configured to receive a TSN clock request for the first TSN clock information from the UE via the wireless transceiver.

11. (Original) The base station of claim 10, wherein, prior to receiving the TSN clock request from the UE, the controller is further configured to send a signaling message to the UE via the wireless transceiver to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the TSN clock request, and a mapping between a RACH preamble and the first TSN domain.

12. (Original) The base station of claim 11, wherein the TSN clock request is the RACH preamble or a message-3 of a RACH procedure.

13. (Original) The base station of claim 1, wherein the wired transceiver is further configured to provide wired communication with a second TSN domain outside the telecommunication network, and the controller is further configured to receive second TSN clock information from the second TSN domain via the wired transceiver, and aggregate transmission of the second TSN clock information with the transmission of the first TSN clock information.

14. (Original) The base station of claim 1, wherein the first TSN clock information is transmitted through a broadcast channel, or is transmitted in a System Information Broadcast (SIB) message, a unicast packet, or a group-cast packet.

15. (Currently Amended) A method for Time-Sensitive Networking (TSN) clock information delivery, executed by a base station of a telecommunication network, which is connected to a first TSN domain outside the telecommunication network and in Time-Sensitive Communication (TSC) with a User Equipment (UE), the method comprising:
receiving first TSN clock information from the first TSN domain; and
scheduling a transmission of the first TSN clock information to the UE;
wherein the transmission of the first TSN clock information is scheduled according to at least one of the following:
a number of UEs requesting the first TSN clock information; and
an accuracy or age requirement of the first TSN clock information, which is indicated by a TSN clock request received from the UE; and
wherein the transmission of the first TSN clock information is skipped when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold, or when the accuracy or age requirement of the first TSN clock information is low enough to endure the period of the transmission of the first TSN clock information being extended.

16. (Currently Amended) The method of claim 15, wherein the transmission of the first TSN clock information is scheduled according to at least one of the following:
a determination of whether the UE is new to the base station;
a determination of whether the UE requests updating TSN clock information;
a first age of the first TSN clock information from the time the first TSN clock information was sent from the first TSN domain to the time of the scheduling of the transmission of the first TSN clock information;
a second age of the first TSN clock information from the time the first TSN clock information was received at the base station to the time of the scheduling of the 
a first time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next arrival of the first TSN clock information at the base station;
a second time duration from the time of the scheduling of the transmission of the first TSN clock information to the time of the next expected transmission of the first TSN clock information at the base station



17. (Original) The method of claim 16, wherein the transmission of the first TSN clock information is scheduled in the earliest available TSC communication resource when at least one of the following conditions is satisfied:
when the UE is new to the base station;
when the UE requests a TSN clock information update;
when the first age is lower than a first threshold;
when the second age is lower than a second threshold;
when the first time duration is longer than a third threshold;
when the second time duration is longer than a fourth threshold;
when the number of UEs requesting the first TSN clock information is higher than a fifth threshold.

18. (Original) The method of claim 16, wherein the transmission of the first TSN clock information is deferred when at least one of the following conditions is satisfied:
when the UE is not new to the base station;
when the UE does not request updating TSN clock information;
when the first age is not lower than a first threshold;
when the second age is not lower than a second threshold;
when the first time duration is not longer than a third threshold;
when the second time duration is not longer than a fourth threshold;


19. (Canceled) 

20. (Original) The method of claim 15, further comprising:
prior to receiving the first TSN clock information, sending a signaling message to the first TSN domain to request the first TSN clock information.

21. (Original) The method of claim 15, further comprising:
sending a signaling message to the first TSN domain to request desirable configuration of TSN clock information delivery.

22. (Original) The method of claim 21, wherein the desirable configuration of TSN clock information delivery comprises at least one of the following parameters:
a period after which the delivery of the first TSN clock information repeats;
a starting time of the delivery of the first TSN clock information;
an ending time of the delivery of the first TSN clock information; and
a timing offset for the next delivery of the first TSN clock information.

23. (Original) The method of claim 15, further comprising:
sending a signaling message to the UE to announce the availability of the first TSN clock information.

24. (Original) The method of claim 15, further comprising:
prior to scheduling the transmission of the first TSN clock information, receiving a TSN clock request for the first TSN clock information from the UE.

25. (Original) The method of claim 24, further comprising:
prior to receiving the TSN clock request from the UE, sending a signaling message to the UE to indicate a Physical Random Access Channel (PRACH) resource for the UE to send the 

26. (Original) The method of claim 25, wherein the TSN clock request is the RACH preamble or a message-3 of a RACH procedure.

27. (Original) The method of claim 15, wherein the base station is further connected to a second TSN domain outside the telecommunication network, and the method further comprises:
receiving second TSN clock information from the second TSN domain; and
aggregating transmission of the second TSN clock information with the transmission of the first TSN clock information.

28. (Original) The method of claim 15, wherein the first TSN clock information is transmitted through a broadcast channel, or is transmitted in a System Information Broadcast (SIB) message, a unicast packet, or a group-cast packet.

Reasons for Allowance
Claims 1-4, 6-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a base station communicating with a Time-Sensitive Network (TSN) domain via its wired transceiver and with a User Equipment (UE) via its wireless transceiver for Time-Sensitive Communication (TSC). Its controller receives TSN clock information from the TSN domain and schedules a transmission of the TSN clock information to the UE according to either a number of UEs requesting the TSN clock information or an accuracy or age requirement of the TSN clock information. The scheduled transmission is skipped when the number of UEs requesting the TSN clock information is not enough or when the accuracy or age requirement of the TSN clock information is low enough to endure a period of the transmission of the TSN clock information being extended.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A base station of a telecommunication network, comprising:
a wired transceiver, configured to provide wired communication with a first Time-Sensitive Networking (TSN) domain outside the telecommunication network;
a wireless transceiver, configured to provide wireless Time-Sensitive Communication (TSC) with User Equipment (UE); and

wherein the transmission of the first TSN clock information is scheduled according to at least one of the following:
a number of UEs requesting the first TSN clock information;
an accuracy or age requirement of the first TSN clock information, which is indicated by a TSN clock request received from the UE; and
wherein the transmission of the first TSN clock information is skipped when the number of UEs requesting the first TSN clock information is not higher than a fifth threshold, or when the accuracy or age requirement of the first TSN clock information is low enough to endure a period of the transmission of the first TSN clock information being extended.


Regarding claim 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-4, 6-14, 16-18 and 20-28, these claims depend from one of claims 1 and 15 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.


/HARRY H KIM/           Primary Examiner, Art Unit 2411